                                              Case 5:19-cr-00091-EJD Document 34 Filed 03/23/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 5:19-cr-00091-EJD-1
                                                         Plaintiff,                        ORDER ON MOTION FOR SENTENCE
                                   8
                                                                                           REDUCTION UNDER 18 U.S.C. §
                                                   v.                                      3582(c)(1)(A)
                                   9
                                                                                           (COMPASSIONATE RELEASE)
                                  10     HECTOR URIBE,
                                                         Defendant.                        Re: Dkt. No. 25
                                  11

                                  12
Northern District of California
 United States District Court




                                                Defendant Hector Uribe is an inmate in the custody of the Bureau of Prisons (“BOP”) and
                                  13
                                       is housed at the Federal Correctional Institution in Safford, Arizona (“FCI Safford”). See
                                  14
                                       Defendant’s Notice and Emergency Motion for Compassionate Release (“Motion”) at 2, Dkt. No.
                                  15
                                       25. Due to the ongoing COVID-19 pandemic, Defendant requests that he be compassionately
                                  16
                                       released from prison pursuant to 18 U.S.C. § 3582. The Government opposes this request. See
                                  17
                                       Government’s Response In Opposition To Defendant’s Motion For Compassionate Release From
                                  18
                                       Custody (“Opp.”), Dkt. No. 26. The Probation Office has provided the Court with a response to
                                  19
                                       Defendant’s application. The Court determines that the matter is suitable for a decision without a
                                  20
                                       hearing and submits the matter on the papers. For the reasons provided below, the Court DENIES
                                  21
                                       Defendant’s motion for compassionate release.
                                  22
                                         I.     Background
                                  23
                                                On December 8, 2018, Mr. Uribe was arrested while transporting two kilograms of
                                  24
                                       cocaine. As a result, a federal grand jury returned a single-count indictment charging him with a
                                  25
                                       violation of Title 21, United States Code, Section 841(a)(1). On June 10, 2019, pursuant to a plea
                                  26
                                       agreement, Mr. Uribe pled guilty to Possession with Intent to Distribute Methamphetamine. On
                                  27

                                  28   ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                                       (COMPASSIONATE RELEASE)
                                                                        1
                                           Case 5:19-cr-00091-EJD Document 34 Filed 03/23/21 Page 2 of 6




                                   1   September 9, 2019, the Court sentenced him to 60 months in custody, the minimum sentence

                                   2   permitted by law. He self-surrendered for the service of his sentence on September 13, 2019.

                                   3          In April 2020, Mr. Uribe was told that he was being reviewed for Direct Home

                                   4   Confinement under the COVID-19 guidelines. On June 14, 2020, Mr. Uribe submitted a request

                                   5   for Commutation/ Reduction of Sentence (RIS) to the warden of FCI Safford pursuant to 18

                                   6   U.S.C. § 3582(c)(1)(A)(I) and Program Statement 5050.50. Dkt. No. 25-1, Declaration Of Vicki

                                   7   H. Young In Support Of Motion For Compassionate Release (“Young Decl.), Ex. A (“Request”).

                                   8   In a form dated June 16, 2020, Robert Schermer from the Safford medical staff noted:

                                   9                  The Federal Bureau of Prisons has determined conditions of home

                                  10                  confinement would present a lower risk of the inmate contracting

                                  11                  COVID-19 than at the current BOP facility. Inmate’s medical needs

                                  12                  meet BOP criteria of increased risk of vulnerability.
Northern District of California
 United States District Court




                                  13   Young Decl., Ex. B. Nevertheless, the BOP denied Mr. Uribe’s Request on June 19, 2020.

                                  14   Young Decl. Ex. A.

                                  15          In his Request, Mr. Uribe indicated only that he was seeking release due to “extraordinary

                                  16   or compelling circumstances” but did not state any particular health concern. The Motion

                                  17   suggested that Mr. Uribe suffered from Hepatitis B, citing to BOP medical records purporting to

                                  18   show a positive Hepatitis B test. The Government’s opposition clarified that the medical records

                                  19   show that Mr. Uribe tested positive for the Hepatitis B antibody, but negative for the Hepatitis B

                                  20   antigen. These test results indicate that he does not have a current Hepatitis infection and is in fact

                                  21   immune from Hepatitis B, possibly because he received a vaccination as a child. Opp. at 9-10.

                                  22   Upon reply, counsel for Mr. Uribe explained that based on Mr. Schermer’s conclusion that Mr.

                                  23   Uribe’s medical needs “meet BOP criteria of increased risk of vulnerability,” counsel had

                                  24   concluded that Hepatitis B was the basis for Mr. Schermer’s notation. Reply at 2. Counsel

                                  25   maintains that even if Mr. Uribe does not suffer from Hepatitis B, Mr. Schermer’s conclusion that

                                  26   he is medically vulnerable should still be given weight.

                                  27

                                  28   ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                                       (COMPASSIONATE RELEASE)
                                                                        2
                                              Case 5:19-cr-00091-EJD Document 34 Filed 03/23/21 Page 3 of 6




                                   1            On or around December 30, 2020, Mr. Uribe tested positive for COVID-19. Dkt. No. 26-

                                   2   1, Declaration of Nikhil Bhagat (“Bhagat Decl.”), Ex. A. The parties dispute whether and the

                                   3   extent to which Mr. Uribe experienced symptoms of the virus. Mr. Uribe reported throwing up,

                                   4   having headaches, and losing his sense of smell and taste. He reported that he did not receive any

                                   5   medical treatment for these symptoms. In opposition, the Government attached medical records

                                   6   indicating that Mr. Uribe’s temperature, pulse, and oximeter reading were taken every day for one

                                   7   week before his positive test and were consistently normal. These medical records also indicate

                                   8   that Mr. Uribe was monitored every day between January 1, 2021 and January 11, 2021. Id. at 34-

                                   9   35. The Government also maintains that on each of these days, Mr. Uribe denied experiencing

                                  10   any COVID-19 symptoms other than a headache and body aches, which were treated with

                                  11   prescription-strength ibuprofen. Id. On January 11, 2021, Mr. Uribe did not report any

                                  12   symptoms, and a doctor determined that his COVID-19 diagnosis was resolved. Id. at 28.
Northern District of California
 United States District Court




                                  13    II.     Legal Standard

                                  14            18 U.S.C. § 3582(c) provides that a court may not modify a term of imprisonment once it

                                  15   has been imposed except “upon a motion of the Director of the Bureau of Prisons, or upon motion

                                  16   of the defendant.” United States v. Arceo, No. 5:09-CR-00616-EJD-1, 2020 WL 4001339, at *1

                                  17   (N.D. Cal. July 15, 2020). A defendant may bring a § 3582(c) motion only after he has “fully

                                  18   exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to bring the motion

                                  19   on his behalf, or after “the lapse of 30 days from the receipt of such a request by the warden of the

                                  20   defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Upon such a motion, a

                                  21   court may modify a defendant’s sentence “after considering the factors set forth in § 3553(a) to the

                                  22   extent applicable” if it finds “extraordinary and compelling reasons warrant such a reduction” and

                                  23   “such a reduction is consistent with applicable policy statements issued by the Sentencing

                                  24   Commission.” Id. § 3582(c)(1)(A)(i). The relevant Sentencing Commission policy statement sets

                                  25   forth several “extraordinary and compelling reasons.” U.S. Sentencing Guidelines, §

                                  26   1B1.13(1)(A) & cmt. 1. Namely, whether the defendant is “suffering from a serious physical or

                                  27

                                  28   ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                                       (COMPASSIONATE RELEASE)
                                                                        3
                                              Case 5:19-cr-00091-EJD Document 34 Filed 03/23/21 Page 4 of 6




                                   1   medical condition . . . that substantially diminishes the ability of the defendant to provide self-care

                                   2   within the environment of a correctional facility and from which he or she is not expected to

                                   3   recover.” Id. § 1B1.13 cmt. 1(A)(ii). The Commission also requires that the defendant not pose a

                                   4   danger to the safety of the community. Id. § 1B1.13(2).

                                   5   III.     Discussion

                                   6            Defendant has satisfied the administrative exhaustion requirement. Therefore, the motion

                                   7   hinges on whether the risks presented by COVID-19, coupled with Defendant’s health conditions,

                                   8   constitute “extraordinary and compelling reasons” for his release. See United States v. Shields,

                                   9   2019 WL 2645028, at *2 (N.D. Cal. June 27, 2019).

                                  10            The existence of the COVID-19 pandemic, without more, does not by itself constitute an

                                  11   “extraordinary and compelling reason” for release. Likewise, the mere fact that Defendant suffers

                                  12   from chronic conditions is insufficient. Chronic conditions that can be managed in prison are not
Northern District of California
 United States District Court




                                  13   a sufficient basis for compassionate release. United States v. Ayon-Nunez, 2020 WL 704785, at

                                  14   *2–3 (E.D. Cal. Feb. 12, 2020). Indeed, “compassionate release is ‘rare’ and ‘extraordinary;’ the

                                  15   current national emergency does not change this.” United States v. Luck, No. 5:12-CR-00888-

                                  16   EJD-2, 2020 WL 3050762, at *2 (N.D. Cal. June 8, 2020) (citing United States v. Mangarella,

                                  17   2020 WL 1291835, at *2–3 (W.D.N.C. Mar. 16, 2020). Hence, generalized concerns about

                                  18   COVID-19, without other factors showing present extraordinary and compelling reasons to

                                  19   warrant modification of a sentence and immediate release from custody, are insufficient. Id.; see

                                  20   also United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

                                  21   concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

                                  22   compelling reasons for a reduction in sentence”) (emphasis added).

                                  23            Mr. Uribe’s Motion initially hinged on the argument that he suffered from Hepatitis B, a

                                  24   condition which elevates the risk of complications and severe illness from COVID-19. Now that

                                  25   it is apparent that Mr. Uribe does not suffer from Hepatitis B, he maintains that he should be

                                  26   immediately released because at one point the BOP staff determined that his medical needs meet

                                  27

                                  28   ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                                       (COMPASSIONATE RELEASE)
                                                                        4
                                           Case 5:19-cr-00091-EJD Document 34 Filed 03/23/21 Page 5 of 6




                                   1   the criteria for increased risk of vulnerability. See Reply at 2 (citing Mr. Schermer’s June 16,

                                   2   2020 evaluation). Although Mr. Schermer noted Mr. Uribe was medically vulnerable, he did not

                                   3   specify what medical issue Mr. Uribe suffered from nor why that issue made him vulnerable to

                                   4   COVID-19. Ultimately, the BOP rejected Mr. Uribe’s request for direct home confinement,

                                   5   despite Mr. Schermer’s conclusion. As Mr. Uribe acknowledges, “[t]he issue remains whether

                                   6   Mr. Uribe’s medical conditions render him more susceptible to serious illness or death due to

                                   7   COVID-19.” Reply at 3. Mr. Uribe has not identified any such condition and his medical records

                                   8   indicate none. Mr. Schermer’s limited commentary from June 2020, without more, does not

                                   9   provide the Court with any information on which to conclude that Mr. Uribe does, in fact, suffer

                                  10   from a medical condition rendering him susceptible to serious illness.

                                  11          Furthermore, Mr. Uribe tested positive for COVID-19 in December and recovered from the

                                  12   illness in January. The Court finds the differing accounts of Mr. Uribe’s symptoms and the
Northern District of California
 United States District Court




                                  13   allegation that he did not receive adequate treatment troubling, however, there is no contention

                                  14   that Mr. Uribe fell severely ill as a result of contracting the virus. The fact that Mr. Uribe

                                  15   contracted COVID-19 and experienced only mild or moderate symptoms weighs against a finding

                                  16   that he is extraordinarily vulnerable to severe illness from the virus. Indeed, several courts in this

                                  17   jurisdiction have denied compassionate release where defendants had contracted COVID-19 but

                                  18   experienced symptoms that did not rise to the level of “extraordinary and compelling reasons.”

                                  19   See, e.g., United States v. Quintero, 2020 WL 3639936, at *3 (N.D. Cal. July 6, 2020) (denying

                                  20   compassionate release to 52 year-old with arthritis, Reflexive Sympathetic Dystrophy,

                                  21   hyperlipidemia, latent tuberculosis, and carpal tunnel who recovered from COVID-19 with no

                                  22   symptoms); United States v. Silva, 2020 WL 4039218, at *3 (N.D. Cal. July 17, 2020) (denying

                                  23   compassionate release to 27 year-old with hypertension and Type I diabetes who recovered from

                                  24   COVID-19 with no symptoms); United States v. Whipple, 2020 WL 3316102, at *2-3 (N.D. Cal.

                                  25   June 18, 2020) (denying compassionate release to 28 year-old who suffered from asthma from

                                  26   ages 7 to 14 and who recovered from COVID-19 with no symptoms). While Mr. Uribe indicated

                                  27

                                  28   ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                                       (COMPASSIONATE RELEASE)
                                                                        5
                                             Case 5:19-cr-00091-EJD Document 34 Filed 03/23/21 Page 6 of 6




                                   1   that he continues to suffer the effects of COVID-19, lingering effects are unfortunately

                                   2   commonplace among many people who have contracted the virus and do not constitute

                                   3   extraordinary or compelling reasons for his release.

                                   4           Mr. Uribe has not identified any particular medical concern that constitutes an

                                   5   extraordinary or compelling reason to warrant a reduction in his sentence. Mr. Uribe’s motion for

                                   6   compassionate release is therefore DENIED. Because Mr. Uribe has not established extraordinary

                                   7   or compelling reasons for his release, the Court need not consider the factors set forth in section

                                   8   3553(a).

                                   9   IV.     Conclusion

                                  10           For the reasons stated above, Mr. Uribe’s Motion is DENIED.

                                  11   IT IS SO ORDERED.

                                  12   Dated: March 23, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    EDWARD J. DAVILA
                                  15                                                                United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                                       (COMPASSIONATE RELEASE)
                                                                        6
